Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-20 pertains Species 1 that read on Fig 10 for continuing prosecution without traverse in the response to the Office on 12/04/2021 is acknowledged.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                           Claim Rejections - 35 USC § 103

3. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim Rejections - 35 USC § 102 & 35 USC § 103
4. 	Claims 16-17,20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kelkar et al. (US 20130105966) thereafter Kelkar 966 or as an alternative rejected under 35 U.S.C. 103 as being obvious over Kelkar et al. (US 20130105966) thereafter Kelkar 966.
	With regard to claim 16, Kelkar 966 appears to disclose     
A method comprising:
attaching a first-level device die to a dummy wafer, with a die-attach film being between, and in contact with, the dummy wafer and the first-level device die;( Fig 1A, Fig 1B, Fig 5, first level device die lower chip 102, dummy wafer 104, para [0021][-0023])
encapsulating the first-level device die in a first encapsulating material, wherein the first 
encapsulating material contacts silicon or a metal in the dummy wafer;(shown in Fig 5)
stacking a second-level device die over the first-level device die; ;(shown in Fig 5)
encapsulating the second-level device die in a second encapsulating material; ;(shown in Fig 5, second encapsulating material 106, para [0021)
forming redistribution lines over and electrically coupling to the first-level device die and the second-level device die; (shown in Fig 5) and 
sawing through the dummy wafer, the first encapsulating material, and the second encapsulating material.(para [0021],[0025],[0029],fig 7step 770)
	Kelkar 966 discloses the wafer can be singulated i.e. inherently or obviously sawing.
	With regard to claim 17, Kelkar 966 disclose  a method   comprising, before the first-level device die is attached, thinning the dummy wafer, wherein the first-level device die is attached to a thinned side of the dummy wafer.(shown in Fig 5,Fig 7)

                                    ALLOWABLE SUBJECT MATTER
5.	Claims 1-8 are allowed. The following is an examiner’s statement of reason for allowance for claims 1-8: 
None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--“attaching a first first-level device die and a second first-level device die to the dummy 
wafer through a first adhesive film and a second adhesive film, respectively, wherein the first
adhesive film and the second adhesive film are in physical contact with the dummy wafer; 
encapsulating the first first-level device die and the second first-level device die in a first 
encapsulating material; and
 forming redistribution lines over and electrically coupling to the first first-level device 
die and the second first-level device die.”—
In combination with all other limitations /steps as recited in claim 1.

6.	Claims 9-15 are allowed.
 	The following is an examiner’s statement of reason for allowance for claims 9-15: 
None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
--“attaching a first-level device die to the dummy wafer;
stacking a second-level device die over the first-level device die;

the second-level device die; and
detaching the dummy wafer from the carrier to form a reconstructed wafer, wherein the 
reconstructed wafer comprises the dummy wafer, the first-level device die, the second-level 
device die, and the redistribution lines.
In combination with all other limitations /steps as recited in claim 9.

7. 	 Claims 18-19 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 18-19 considered allowable since prior arts of record fail to teach or suggest the limitations:
.	--“ attaching the dummy wafer to a carrier through an adhesive film, wherein the thinning the dummy wafer is performed when the dummy wafer is on the carrier “--
In combination with all other limitations /steps as recited in claim 18.
8	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).


CONCLUSION

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897